DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 06/09/2021. Claims 1, 3-8, 10-15, and 17-20 are pending in the case. Claims 2, 9, and 16 have been cancelled. 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's amendments to claims 3, 4, 10, 11, cancellation of claims 2 and 9, and arguments regarding 35 U.S.C. § 112 rejections of claims 2-4 and 9-11 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendments to claims 1, 8, and 15, and arguments regarding 35 U.S.C. § 101 rejections of claims 1-20 are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd A. Noah (Reg. No. 35,626) on 09/22/2021.
Claims 10 and 17 have been amended as follows:

1. (Previously Presented) A system comprising:
one or more processors; and

train a machine-learning model to create attribute hierarchies comprising correlation probabilities between attributes across hierarchies;
create, by the trained machine-learning model, hierarchies of connected nodes connected by directed arcs, in response to identifying influences by attribute values on other attribute value probabilities, wherein each connected node represents an attribute;
parse a data set query that includes a first query attribute and a second query attribute;
identify a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute;
identify a directed arc connecting a first correlated node in the first hierarchy to a second correlated node in the second hierarchy;
identify-cross-hierarchy probabilities of correlations between values of a first attribute represented by the first correlated node in the first hierarchy and values of a second attribute represented by the second correlated node in the second hierarchy; and
output an estimated count of a query result set, the estimated count generated from: i) the cross-hierarchy probabilities, ii) probabilities that the values of the first attribute represented by the first correlated node are associated with values of the first query attribute represented by the first node, and iii) probabilities that the values of the second attribute represented by the second correlated node are associated with values of the second query attribute represented by the second node.


identify, by the machine-learning model, an additional influence by the values of the other attribute on probabilities of values of an additional attribute; and
modify, by the machine-learning model, the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute.

4. (Previously Presented) The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to:
identify, by the machine-learning model, a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy; and
create, by the machine-learning model, the directed arc connecting the first correlated node in the first hierarchy to the second correlated node in the second hierarchy.

5. (Original) The system of claim 4, wherein identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation.

6. (Original) The system of claim 5, wherein identifying the correlation is further based on determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified.

7. (Original) The system of claim 1, wherein the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute.

8. (Previously Presented) A computer program product comprising a non-transitory computer-readable medium having computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
train a machine-learning model to create attribute hierarchies comprising correlation probabilities between attributes across hierarchies;
create, by the trained machine-learning model, hierarchies of connected nodes connected by directed arcs, in response to identifying influences by attribute values on other attribute value probabilities, wherein each connected node represents an attribute;
parse a data set query that includes a first query attribute and a second query attribute;
identify a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute;

identify cross-hierarchy probabilities of correlations between values of a first attribute represented by the first correlated node in the first hierarchy and values of a second attribute represented by the second correlated node in the second hierarchy; and
output an estimated count of a query result set, the estimated count generated from: i) the cross-hierarchy probabilities, ii) probabilities that the values of the first attribute represented by the first correlated node are associated with values of the first query attribute represented by the first node, and iii) probabilities that the values of the second attribute represented by the second correlated node are associated with values of the second query attribute represented by the second node.

10. (Currently Amended) The computer program product of claim [[9]] 8, wherein the program code comprises further instructions to:
identify, by the machine-learning model, an additional influence by the values of the other attribute on probabilities of values of an additional attribute; and
modify, by the machine-learning model, the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute.

11. (Previously Presented) The computer program product of claim 8, wherein the program code comprises further instructions to:

create, by the machine-learning model, the directed arc connecting the first correlated node in the first hierarchy to the second correlated node in the second hierarchy.

12. (Original) The computer program product of claim 11, wherein identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation.

13. (Original) The computer program product of claim 12, wherein identifying the correlation is further based on determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified.

14. (Original) The computer program product of claim 8, wherein the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute.


training a machine-learning model to create attribute hierarchies comprising correlation probabilities between attributes across hierarchies;
create, by the trained machine-learning model, hierarchies of connected nodes connected by directed arcs, in response to identifying influences by attribute values on other attribute value probabilities, wherein each connected node represents an attribute;
parsing, by a database system, a data set query that includes a first query attribute and a second query attribute;
identifying, by the database system, a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute;
identifying, by the database system, a directed arc connecting a first correlated node in the first hierarchy to a second correlated node in the second hierarchy;
identifying, by the database system, cross-hierarchy probabilities of correlations between values of a first attribute represented by the first correlated node in the first hierarchy and values of a second attribute represented by the second correlated node in the second hierarchy; and
outputting, by the database system, an estimated count of a query result set, the estimated count generated from: i) the cross-hierarchy probabilities, ii) probabilities that the values of the first attribute represented by the first correlated node are associated with values of the first query attribute represented by the first node, and iii) probabilities that the values of the second attribute represented by the second correlated node are associated with values of the second query attribute represented by the second node.

17. (Currently Amended) The method of claim [[16]] 15, the method further comprising:

modifying, by the machine-learning model, the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute.

18. (Previously Presented) The method of claim 15, the method further comprising:
identify, by the machine-learning model, a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy; and
create, by the machine-learning model, the directed arc connecting the first correlated node in the first hierarchy to the second correlated node in the second hierarchy.

19. (Original) The method of claim 18, wherein identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation, determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified.

20. (Original) The method of claim 15, wherein the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed as amended above. These claims are renumbered as claims 1-17 on allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123